COX, Judge
(concurring):
As is sometimes the case, the headnotes (which should NEVER be relied on except as an aid to the reader) in United States v. Ravenel, 26 MJ 344 (CMA 1988), represent the view of the author of the opinion and do not reflect a majority view.1 As the lead opinion in Ravenel correctly states, I have rejected the notion that “warned” statements which are given subsequent to ones previously obtained without the warning required by Article 31, Uniform Code of Military Justice, 10 USC § 831, are presumptively tainted. Id. at 350. That does not mean, however, that I would accept subsequent statements merely because the warning was given. Rather, I believe what was said in Oregon v. Elstad, 470 U.S. 298, 318, 105 S.Ct. 1285, 1298, 84 L.Ed.2d 222 (1985):
The relevant inquiry is whether, in fact, the second statement was also voluntarily made. As in any such inquiry, the finder of fact must examine the surrounding circumstances and the entire course of police conduct with respect to the suspect in evaluating the voluntariness of his statements.
I need not, however, apply that test to the facts presented in this case. Here, appellant is not claiming that the subsequent statement was prompted because he had already “let the cat out of the bag”2 in his previous unwarned statements. Instead, he persists in his claim that he made no oral admission to the CID agents, either at his house or at their office, prior to receiving his rights warnings in accordance with Article 31. In short, appellant claimed that the written statement was fic*163tional, created by CID agents, which he had been forced to sign: a product of some other “poisonous tree.” See Wong Sun v. United States, 371 U.S. 471, 488, 83 S.Ct. 407, 417, 9 L.Ed.2d 441 (1963).
The military judge rejected appellant’s claim and made essential findings that this was not the case. Thus, appellant cannot now aver on appeal the theory that his written statement was somehow tainted by an earlier, unwarned statement. But even if he could, I agree with the majority that the information about Hylton was obtained lawfully.

. The principal reason that I write is to maintain a respectable, but clear, distinction between “presumptive taints," “presumptive compulsions" and “actual facts.” The lack of an Article 31, Uniform Code of Military Justice, 10 USC § 831, warning creates a “presumption of complusion,” see Oregon v. Elstad, 470 U.S. 298, 307, 105 S.Ct. 1285, 1292, 84 L.Ed.2d 222 (1985), and results in exclusion of the statements. Art. 31(d). Subsequent statements may or may not be "tainted,” depending on the facts.


. This phrase seems to have originated in United States v. Bayer, 331 U.S. 532, 540, 67 S.Ct. 1394, 1398, 91 L.Ed.2d 1654 (1947), a case involving an Army officer. It is interesting to note that Frederick Bernays Wiener, Esq., a respected military-law commentator, represented the interests of the United States. We have used the phrase on occasion. See United States v. Alexander, 18 MJ 84, 87 (CMA 1984).
In a different vein, I have learned that the phrase "cat out of the bag,” often used in literature, had its roots in the county fairs and livestock markets of England. It comes from another familiar saying, "Don’t buy a pig in a poke.” Apparently a favorite ruse was to show a prospective buyer a piglet and place it in a "poke.” The seller then substituted a bag with a cat in it rather than the pig. A smart "mark” would want to see the pig and thus "let the cat out of the bag." Thus, the term "let the cat out of the bag” was coined to counter buying a "pig in a poke.” I guess that it was difficult to catch the cat after it got out of the bag! William and Mary Morris, Morris Dictionary of Word and Phrase Origins 100 (2d ed. 1988).